ICJ_173_ICAOCouncil-CICA_BHR-EGY-SAU-ARE_QAT_2019-03-27_ORD_01_NA_00_FR.txt.              COUR INTERNATIONALE DE JUSTICE


                RECUEIL DES ARRÊTS,
         AVIS CONSULTATIFS ET ORDONNANCES


     APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L’OACI EN VERTU DE L’ARTICLE 84
        DE LA CONVENTION RELATIVE
    À L’AVIATION CIVILE INTERNATIONALE
          (ARABIE SAOUDITE, BAHREÏN, ÉGYPTE
           ET ÉMIRATS ARABES UNIS c. QATAR)


             ORDONNANCE DU 27 MARS 2019




                    2019
             INTERNATIONAL COURT OF JUSTICE


              REPORTS OF JUDGMENTS,
           ADVISORY OPINIONS AND ORDERS


   APPEAL RELATING TO THE JURISDICTION
   OF THE ICAO COUNCIL UNDER ARTICLE 84
           OF THE CONVENTION ON
       INTERNATIONAL CIVIL AVIATION
           (BAHRAIN, EGYPT, SAUDI ARABIA
         AND UNITED ARAB EMIRATES v. QATAR)


               ORDER OF 27 MARCH 2019

                             Mode oﬃciel de citation :
             Appel concernant la compétence du Conseil de l’OACI
 en vertu de l’article 84 de la convention relative à l’aviation civile internationale
     (Arabie saoudite, Bahreïn, Egypte et Emirats arabes unis c. Qatar),
           ordonnance du 27 mars 2019, C.I.J. Recueil 2019, p. 344




                                  Oﬃcial citation:
          Appeal relating to the Jurisdiction of the ICAO Council
     under Article 84 of the Convention on International Civil Aviation
    (Bahrain, Egypt, Saudi Arabia and United Arab Emirates v. Qatar),
           Order of 27 March 2019, I.C.J. Reports 2019, p. 344




                                                   No de vente:
ISSN 0074-4441
ISBN 978-92-1-157367-1
                                                   Sales number     1165

                                     27 MARS 2019

                                    ORDONNANCE




     APPEL CONCERNANT LA COMPÉTENCE
DU CONSEIL DE L’OACI EN VERTU DE L’ARTICLE 84
        DE LA CONVENTION RELATIVE
    À L’AVIATION CIVILE INTERNATIONALE
     (ARABIE SAOUDITE, BAHREÏN, ÉGYPTE
      ET ÉMIRATS ARABES UNIS c. QATAR)




   APPEAL RELATING TO THE JURISDICTION
   OF THE ICAO COUNCIL UNDER ARTICLE 84
           OF THE CONVENTION ON
       INTERNATIONAL CIVIL AVIATION
      (BAHRAIN, EGYPT, SAUDI ARABIA
    AND UNITED ARAB EMIRATES v. QATAR)




                                   27 MARCH 2019

                                      ORDER

               344




                              COUR INTERNATIONALE DE JUSTICE

                                              ANNÉE 2019
   2019
 27 mars
Rôle général                                  27 mars 2019
  no 173

          APPEL CONCERNANT LA COMPÉTENCE
     DU CONSEIL DE L’OACI EN VERTU DE L’ARTICLE 84
              DE LA CONVENTION RELATIVE
         À L’AVIATION CIVILE INTERNATIONALE
                             (ARABIE SAOUDITE, BAHREÏN, ÉGYPTE
                              ET ÉMIRATS ARABES UNIS c. QATAR)




                                            ORDONNANCE


               Présents : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka,
                          Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                          M. Gaja, Mme Sebutinde, MM. Bhandari, Crawford,
                          Gevorgian, Salam, Iwasawa, juges ; M. Fomété, greffier
                          adjoint.


                   La Cour internationale de Justice,
                 Ainsi composée,
                 Après délibéré en chambre du conseil,
                 Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
               graphe 2, 48 et 49 de son Règlement,
                 Vu la requête déposée au Greﬀe de la Cour le 4 juillet 2018 par le
               Royaume d’Arabie saoudite, le Royaume de Bahreïn, la République
               arabe d’Egypte et les Emirats arabes unis (ci-après dénommés collective-
               ment les « demandeurs ») tendant à faire appel de la décision rendue le
               29 juin 2018 par le Conseil de l’Organisation de l’aviation civile inter-
               nationale dans une instance introduite le 30 octobre 2017 contre ces
               Etats par l’Etat du Qatar (ci-après le « Qatar » ou le « défendeur ») en

               4

345             conseil de l’oaci (ordonnance 27 III 19)

vertu de l’article 84 de la convention de 1944 relative à l’aviation civile
internationale,
   Vu l’ordonnance en date du 25 juillet 2018, par laquelle le président de
la Cour a ﬁxé respectivement au 27 décembre 2018 et au 27 mai 2019 les
dates d’expiration des délais pour le dépôt d’un mémoire par les deman-
deurs et d’un contre-mémoire par le défendeur,
   Vu le mémoire déposé par les demandeurs le 27 décembre 2018 et le
contre-mémoire déposé par le défendeur le 25 février 2019 ;

   Considérant que le président de la Cour a tenu une réunion avec les
agents des Parties le 15 mars 2019 aﬁn de se renseigner sur leurs vues
concernant certaines questions de procédure ; que, en préalable à cette
réunion, dans une lettre datée du 11 mars 2019, les demandeurs avaient
prié la Cour d’autoriser ou de prescrire un second tour de pièces écrites
au vu de « la nature, [de] la complexité et [de] l’importance des questions
juridiques et factuelles à examiner en l’espèce » ; et que, dans une lettre
datée du 12 mars 2019, l’agent du défendeur avait fait savoir que le Qatar
présenterait ses vues concernant les questions de procédure lors de la réu-
nion à venir ;
   Considérant que, lors de ladite réunion, les demandeurs ont réitéré leur
point de vue selon lequel un second tour de pièces écrites se justiﬁait par
les circonstances de l’aﬀaire ; qu’ils ont notamment indiqué que, dans son
contre-mémoire, le défendeur avait introduit un nombre considérable de
nouveaux éléments factuels soulevant plusieurs questions relatives à la
preuve, ainsi que de nouveaux arguments juridiques auxquels, pour garan-
tir une procédure régulière, les demandeurs devraient se voir accorder la
possibilité de répondre par écrit ; et que, s’agissant de la question du délai,
ils ont demandé au moins quatre mois pour préparer leur réplique ;
   Considérant que, lors de cette même réunion, le défendeur a fait savoir
qu’un second tour n’était selon lui pas nécessaire ; qu’il a considéré que la
portée de l’aﬀaire était limitée par sa nature même, à savoir l’appel d’une
décision du Conseil de l’Organisation de l’aviation civile internationale ;
qu’il a soutenu que la Cour disposait déjà de suﬃsamment d’informations
sur les questions factuelles et juridiques soulevées en l’aﬀaire ; et qu’il a
indiqué que, si la Cour décidait de prescrire un second tour de pièces
écrites, les demandeurs et le défendeur devraient chacun se voir accorder
un délai d’un mois pour la préparation d’une réplique et d’une duplique,
respectivement ;
   Compte tenu des vues des Parties,
  Prescrit le dépôt d’une réplique par le Royaume d’Arabie saoudite, le
Royaume de Bahreïn, la République arabe d’Egypte et les Emirats arabes
unis, et d’une duplique par l’Etat du Qatar ;
  Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
pièces de la procédure écrite :

5

346            conseil de l’oaci (ordonnance 27 III 19)

  Pour la réplique du Royaume d’Arabie saoudite, du Royaume de
Bahreïn, de la République arabe d’Egypte et des Emirats arabes unis, le
27 mai 2019 ;
  Pour la duplique de l’Etat du Qatar, le 29 juillet 2019 ;
   Réserve la suite de la procédure.
   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt-sept mars deux mille dix-neuf, en six exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement aux Gouvernements du Royaume d’Ara-
bie saoudite, du Royaume de Bahreïn, de la République arabe d’Egypte
et des Emirats arabes unis, et au Gouvernement de l’Etat du Qatar.


                                                   Le président,
                                      (Signé) Abdulqawi Ahmed Yusuf.
                                                  Le greﬃer adjoint,
                                          (Signé) Jean-Pelé Fomété.




6

